United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 7, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 05-40274
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JUAN MUNOZ-ALARCON,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 6:04-CR-72-ALL
                      --------------------

Before REAVLEY, JOLLY, and OWEN, Circuit Judges.

PER CURIAM:*

     Juan Munoz-Alarcon (“Munoz”) challenges his sentence

following a guilty plea to illegal reentry following deportation

in violation of 8 U.S.C. § 1326(b).    Munoz argues that the

district court plainly erred by enhancing his sentence pursuant

to U.S.S.G. § 2L1.2(b)(1)(A)(ii) based on a Texas conviction for

aggravated assault.   Munoz contends that the enhancement is

improper because Texas law provides that a conviction for

aggravated assault may be based on conduct that is merely


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40274
                                 -2-

reckless.   As the United States Sentencing Commission has

identified aggravated assault as a “crime of violence” for

purposes of § 2L1.2(b)(1)(A), the district court did not commit

error, plain or otherwise, by imposing the sentence enhancement.

U.S.S.G. § 2L1.2., comment. (n.1(b)(iii)); see United States v.

Izaguirre-Flores, 405 F.3d 270, 275 (5th Cir.), cert. denied,

126 S. Ct. 253 (2005); see also United States v. Rayo-Valdez,

302 F.3d 314, 317 (5th Cir. 2002).

     Munoz’s contention that Apprendi v. New Jersey, 530 U.S. 466

(2000), should be interpreted to overrule Almendarez-Torres v.

United States, 523 U.S. 224 (1998), is foreclosed by existing

circuit precedent; however, Munoz raises the issue to preserve it

for Supreme Court review.     Apprendi did not overrule Almendarez-

Torres.   See Apprendi, 530 U.S. at 489-90; United States v.

Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).    We must follow

Almendarez-Torres “unless and until the Supreme Court itself

determines to overrule it.”     Dabeit, 231 F.3d at 984 (internal

quotation marks and citation omitted).

     AFFIRMED.